Title: To Thomas Jefferson from Thomas Cox, 16 July 1823
From: Cox, Thomas
To: Jefferson, Thomas


Respected Sir
Plymouth
16th July 1823—
An excursion in the upper part of our State, which  kept me some time from home, has prevented an earlier reply to your letter of the 3rd June—It will give me great pleasure to have you 30 Gallons of the Grape Juice put up in the best stile and entirely unmixed with any other substance—The season for procuring it, is in October, and previous to that time I will make arrangements with Mr James Ambrose (who is a man of very fair character & said to be the first Manufacturer of scuppurnong wine in this state) to put up the Juice for you—about two years since I persuaded this gentleman to distill our Barrel Juice to add to a proportion of the Juice not distilld so as to make a Table wine for you and which I thought would be greatly superior to the common mixture of apple Brandy. Mr Ambrose made the attempt, but lost both Barrels Twice, by carelessly putting about 2 Gallons Green Grapes with those which were to be expressed for distillation—He did not offer me the Table wine when made as he knew I wanted it for you.Some attempts have been made before now to preserve the Juice without  the addition of some stronger, liquid; but in all cases that ever I have known the Juice becomes flat & insipid—It will gradually restore itself if sufferd to remain unmoved, but I have never known an instance where it was permitted to remain more than a twelve month & which is not long enough to make a fair proof of it—I am however of opinion that a small portion of Brandy say 2 Gallons, to the Barrel, instead of 6 Gals the usual quantity wd have a tendency to preserve the Juice better—the 2 Bbls I sent you some time since had about 5 Gals Brandy each—If I have no further instructions on the subject I will have a 30 Gall Cask prune Juice put up in October & sent to Col Peyton first opportunity.I have never seen any of this Wine of more than three years standing, & that had so much improved, it scarcely seemed to be the same Wine—In no case  have I ever known Sugar put in—With sentiments of high respect I am Sir, yr mo ob ServtThomas Cox